Title: To James Madison from James Irish Jr., 22 May 1813 (Abstract)
From: Irish, James, Jr.
To: Madison, James


22 May 1813, “State of Massachusetts County of Cumberland & Town of Gorham.” “It might appear very singular to one not much Acquainted with Mankind—that one who has no Acquaintance (but as a faithful subject) with the president of the United States, should attempt to introduc[e] himself in this way. But to the Worthy President of the 13th Congress there is nothing to fear, I most sincer[e]ly Congratulate You the worthy friend of your Cuntry and of Mankind, on your second Accession to the P[r]esidency, and I do view it a subject of Congratulation throughout the United States. I fervently hope and believe that God will preside in the Councils of this nation, be with you and bless you in all your efforts for truth and justice. After saying so much the President will probably wish to know who it is that takes so much liberty, I would with diffidence ask the President to enquire of my much respected friend, the Vice President, who I have no doubt will very readily inform, Nevertheless least it should not be convenient, (though I may discover vanity) I will give some Account of myself, I was born 36 Years ago a Republican, and so educated by poor parents, they however spared enough of their living to give me an Academical education, my favorite pursuit has been that of Surveying of lands, but the State of Massachusetts having be[c]ome Federal, and determind to Starve all the Republicans have taken all that business from me, which is greately to my damage, having a large family to support upon a small farm with old respected and Hon. Parents, who have had to fight Indians Britons Tories and oppositionist, I have also for 10 years been engaged in the Military where I now hold a commission as Brigr. Genl. and am the same Person who was, detailed by Gov. Gerry last year to take command of one Brigade of the draughted Militia of this State, in which I was much gratified thinking to take an active part in defence of my injured Cuntry but Gov. Strong’s quibling distroyed my expectation.
“However Mr. Gerry (being desirous to place me in that situation where my prospect should be as good and my gratification as great as though I had been in Opposition to my Goverment with regard to supporting a large family and triumphing over my enemies whom he knows wishes my overthrow) last Feby Informed me that he had Applyed to Genl Armstrong in terms the best calculated to promote me in the Army, but if that should fail he would do all he could with delicacy to get an appointment in the land department by way of actual Surveying or some other—now my sincerly beloved President (not for filthy lucer sake) If you should condescend to notice my request and confer with the vice President and Genl. Hubbard of the house, who I know will favor my desires, You will lay your servant under great Obligation, my first Object is an Appointment in the Army where I can stand forth in defence of my bleeding Cuntry, if not then the other, either of which would be accepted with the greatest emmotions of gratitude, I am deeply sensible you have business of vastly greater importance than this to attend to, & therefore hope you will pardon any impertinance you discover, knowing the Character of the President of the United States I have nothing to fear if it was consistent I should be happy to receive some token from the President.”
